DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/17/2021 and 01/05/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 17-18, 21 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murade et al. (US. Pub. No. 2007/0045626, hereinafter “Murade”) in view of Han et al. (US. Pub. No. 2015/0185940, hereinafter “Han”).
As to claim 1, Murade discloses a display apparatus [fig. 1, display device] comprising: 
a substrate [figure 1, array substrate “10”] comprising a display area [figure 1, image display region “10a”] and a peripheral area [figure 1, peripheral area surrounding “10a”] adjacent to the display area; 
a first data line [figures 3 and 7, first data line “6a” in the display area, extending in the first direction] disposed in the display area, the first data line extending in a first direction; 
a first input line [figure 7, first input line “91” disposed in the peripheral area extending from the peripheral area towards the display region] disposed in the peripheral area, the first input line extending from the peripheral area towards the display area; and 
a first connecting wire [figure 7, first connecting wire “116” electrically connected to first input line in the peripheral area] electrically connected to the first input line in the peripheral area, the first connecting line transferring a first input signal from the first input line to the first data line [figure 7, first connecting line transfers first input signal “VID” from first input line to first data line], wherein 
the first connecting wire comprises: 
a first connecting line [figure 7, first connecting line “116” extending in the first (vertical) direction] disposed in the display area and extending in the first direction; and 
a second connecting line [figure 7, second connecting line “116” extending in the second (horizontal) direction electrically connected to the vertical portion] electrically connected to the first connecting line and extending in a second direction intersecting the first direction. 
Murade does not expressly disclose the first connecting line and the second connecting line are disposed on different layers.
Han teaches a display apparatus [abstract, a touch sensor integrated type display device] comprising a first connecting wire [figure 5A, “TW4a” and “TW41b”] comprises:
a first connecting line [figure 5A, “TW4a”] and a second connecting line [figure 5A, “TW41b”], wherein the first connecting line and the second connecting line are disposed on different layers [figure 5B, “TW4a” and “TW41b” are disposed on different layers].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display apparatus of Murade to form a first connecting line and a second connecting line on different layers, as taught by Han, in order to improve the touch channel load problem caused by size expansion by adjusting the position of a main routing wire (Han, paragraph 28).
As to claim 2, Murade, as modified by Han, discloses the display apparatus of claim 1, further comprising a data pad portion [Murade, figure 7, data “102” disposed in the peripheral area] disposed in the peripheral area, wherein 
an end of the first input line is electrically connected to the data pad portion [Murade, figure 7, one end of first input line “91” is electrically connected to data pad portion “102”], and 
another end of the first input line is electrically connected to the first connecting line [Murade, figure 7, another end of first input line “91” is electrically connected to first connecting line “116”].
As to claim 3, Murade, as modified by Han, discloses the display apparatus of claim 1, further comprising a second data line disposed in the display area between the first connecting line and the first data line [Murade, figure 7, second data line “117” in the display area between  first connecting line and “116”], the second data line being separated from the first data line and extending in the first direction [Murade, figure 7, “117” is separated from “116” extending in the vertical direction], 
wherein the second connecting line extends below the second data line and is not electrically connected to the second data line [Murade, figure 7, the second connecting line is electrically connected to logic circuit “52” extending below “117”].
As to claim 4, Murade, as modified by Han, discloses the display apparatus of claim 1, wherein
the first connecting wire comprises a third connecting line disposed in the display area, the third connecting line extending in the first direction [Murade, figure 7, the part of “116” disposed in the display area extending vertically], and
the third connecting line is electrically connected to the first data line in the peripheral area [Murade, figure 7, third connecting line “116” is electrically connected to first data line “6a” in the peripheral area].
As to claim 5, Murade, as modified by Han, discloses the display apparatus of claim 1, wherein the second connecting line is electrically connected to the first data line in the display area [Murade, figure 7, second connecting line is electrically connected to first data line “6a” in display area].
As to claim 6, Murade, as modified by Han, discloses the display apparatus of claim 1, further comprising:
a second data line disposed in the display area between the first connecting line and the first data line [Murade, figure 7, second data line next to “6a” in the display area between first connecting line and first data line], the second data line being separated from the first data line and extending in the first direction [Murade, figure 7, second date line and first data line are separated extending in the vertical direction];
a second input line disposed in the peripheral area, the first input line extending from the peripheral area towards the display area [Murade, figure 7, second input line next to first input line disposed in the peripheral area]; and
a second connecting wire electrically connected to the second input line in the peripheral area, the second connecting line transferring a second input signal from the second input line to the second data line [Murade, figure 7, a second connecting wire electrically connected to second input line in the peripheral area, transferring VID to data line], wherein
the second connecting wire comprises:
a third connecting line disposed in the display area and extending in the first direction [Murade, figure 7, the third connecting line extending in vertical direction]; and
a fourth connecting line electrically connected to the third connecting line and extending in a second direction intersecting the first direction [Murade, figure 7, a fourth connecting line electrically connected to the third connecting line extending in the horizontal direction].
Murade, as modified by Han, discloses the claimed invention except for a length of a path of the first connecting wire passing the first connecting line and the second connecting line is equal to a length of a path of the second connecting line passing the third connecting line and the fourth connecting line. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the length of a path of the first connecting wire passing the first connecting line and the second connecting line equal to a length of a path of the second connecting line passing the third connecting line and the fourth connecting line, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 23.
As to claim 17, Murade, as modified by Han, discloses the display apparatus of claim 1, except for wherein the first data line and the first connecting line of the first connecting wire are disposed on a same layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the first data line and the first connecting line of the first connecting wire disposed on a same layer, since it has been held that rearranging parts of an- invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As to claim 18, Murade, as modified by Han, discloses the display apparatus of claim 1, further comprising a pixel [Murade, figures 3 and 6, a pixel] disposed in the display area and including a pixel circuit and a display element electrically connected to the pixel circuit [Murade, figure 3, pixel circuit and display element “9a”], wherein the pixel circuit comprises:
a thin film transistor [Murade, figure 3, transistor “30”] comprising a semiconductor layer and a gate electrode that at least partially overlaps the semiconductor layer [Murade, figure 6, semiconductor layer “1a” and gate electrode “3a” that at least partially overlaps “1a”];
a storage capacitor [Murade, figure 3, storage capacitor “70”] including the gate electrode as a first electrode and a second electrode disposed on the first electrode [Murade, figure 6, “3a” and “3b” disposed on the first electrode];
a node connecting line [Murade, figure 6, node connecting line “12cv” with an end electrically connected to “3b”] disposed on the second electrode, the node connecting line including an end electrically connected to the gate electrode; and
a conductive layer [Murade, figure 6, “11a” disposed on “12cv” completely overlapping “12cv”] disposed on the node connecting line, the conductive layer completely overlapping the node connecting line.
As to claim 21, Murade, as modified by Han, discloses the display apparatus of claim 18, except for wherein the second connecting line and the conductive layer are disposed on a same layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the second connecting line and the conductive layer disposed on a same layer, since it has been held that rearranging parts of an- invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As to claim 24, Murade discloses a display apparatus [fig. 1, display device] comprising:
a substrate [figure 1, array substrate “10”] comprising a display area [figure 1, image display region “10a”] and a peripheral area [figure 1, peripheral area surrounding “10a”] adjacent to the display area;
a first data line [figures 3 and 7, first data line “6a” in the display area, extending in the first direction] and a second data line [figure 7, second data line “117” in the display area between  first connecting line and “116”] extending in a first direction in the display area, the first data line and the second data line being separated from each other [figure 7, “117” is separated from “116” extending in the vertical direction];
an input line [figure 7, input line “91” disposed in the peripheral area extending from the peripheral area towards the display region] disposed in the peripheral area, the input line extending from the peripheral area towards the display area; and
a connecting wire [figure 7, connecting wire “116” electrically connected to input line in the peripheral area] including an end electrically connected to the input line and another end electrically connected to the first data line [figure 7, connecting line transfers input signal “VID” from first input line to first data line], the connecting wire passing the display area and arching around at least a portion of the display area [figure 7, the connecting wire passing display area and arching around at least a portion of display area], wherein
the connecting wire comprises:
a first connecting line figure 7, first connecting line “116” extending in the first (vertical) direction] extending in the first direction; and 
a second connecting line [figure 7, second connecting line “116” extending in the second (horizontal) direction electrically connected to the vertical portion] extending in a second direction intersecting the first direction,
the second connecting line extends below the second data line [figure 7, the second connecting line is electrically connected to logic circuit “52” extending below “117”].
Murade does not expressly disclose the second connecting line and the first connecting line are disposed on different layers.
Han teaches a display apparatus [abstract, a touch sensor integrated type display device] comprising a first connecting wire [figure 5A, “TW4a” and “TW41b”] comprises:
a first connecting line [figure 5A, “TW4a”] and a second connecting line [figure 5A, “TW41b”], wherein the first connecting line and the second connecting line are disposed on different layers [figure 5B, “TW4a” and “TW41b” are disposed on different layers].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display apparatus of Murade to form a first connecting line and a second connecting line on different layers, as taught by Han, in order to improve the touch channel load problem caused by size expansion by adjusting the position of a main routing wire (Han, paragraph 28).
As to claim 25, Murade, as modified by Han, discloses the display apparatus of claim 24, wherein the input line is bent at an angle of about 45° or less with respect to the first direction [Murade, figure 7, the input line is aligned in the first (vertical) direction, therefore, at angle of less of 45°].
Claims 7-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murade in view of Han, as applied to claim 1 above, further in view of Hashimoto et al. (US. Pub. No. 2005/0128416, hereinafter “Hashimoto”).
As to claim 7, Murade, as modified by Han, discloses the display apparatus of claim 1.
Murade, as modified by Han, does not disclose a first dummy line extending in the first direction from the first connecting line, the first dummy line being disconnected from the first connecting line; and
a second dummy line extending in the second direction from the second connecting line, the second dummy line being disconnected from the second connecting line.
Hashimoto teaches a display apparatus comprising a first dummy line [figure 7, first dummy line “109” extending in the vertical direction] extending in a first direction from a first connecting line, the first dummy line being disconnected from the first connecting line [figure 7, “109” in the first direction is disconnected from first connecting line “108”]; and
a second dummy line [figure 7, second dummy line “109” extending in the tilted direction] extending in a second direction from a second connecting line, the second dummy line being disconnected from the second connecting line [figure 7, second dummy line “109” disconnected from second connecting line “108” in the tilted direction].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display apparatus of Murade to comprise a first dummy line extending in the first direction from the first connecting line, the first dummy line being disconnected from the first connecting line; and a second dummy line extending in the second direction from the second connecting line, the second dummy line being disconnected from the second connecting line, as taught by Hashimoto, in order to function as common lines provided in the peripheral region (Hashimoto, paragraph 21).
As to claim 8, Murade, as modified by Han and Hashimoto, discloses the display apparatus of claim 7, except for the first connecting line and the first dummy line have a same layered structure. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the first connecting line and the first dummy line on the same layered structure, since it has been held that rearranging parts of an- invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As to claim 9, Murade, as modified by Han and Hashimoto, discloses the display apparatus of claim 7, except for wherein the second connecting line and the second dummy line have a same layered structure. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form second connecting line and the second dummy line have a same layered structure, since it has been held that rearranging parts of an- invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As to claim 10, Murade, as modified by Han and Hashimoto, discloses the display apparatus of claim 7, wherein the first connecting wire is not electrically connected to the first dummy line and the second dummy line [Hashimoto, figure 7, connecting wire “108” is not electrically connected to dummy line “109” in both extending directions]. In addition, the same rationale is used as in rejection for claim 7.
As to claim 16, Murade, as modified by Han and Hashimoto, discloses the display apparatus of claim 7, further comprising a fourth dummy line disposed in parallel with at least a portion of the second dummy line, wherein
the fourth dummy line [Hashimoto, figure 7, the other one of “109” extends below the first connecting line] extends below the first connecting line and is not in contact with the first connecting line, and
an insulating layer [Hashimoto, paragraph 71, insulative substrate “110” such as a glass substrate wherein the dummy line and the connecting line forms on] is disposed between the fourth dummy line and the first connecting line. In addition, the same rationale is used as in rejection for claim 7.

Allowable Subject Matter
Claims 11-15, 19-20 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claims 11, 19 and 22, such as “a third dummy line disposed in parallel with at least a portion of the first dummy line, wherein the third dummy line extends over the second connecting line and is not in contact with the second connecting line, and an insulating layer is disposed between the third dummy line and the second connecting line”, recited by claim 11; “the pixel circuit further comprises a driving voltage line disposed on the conductive layer, the driving voltage line extending in the first direction and being electrically connected to the conductive layer”, recited by claim 19; and “the pixel circuit comprises an initialization voltage line extending in the second direction, and the initialization voltage line and the node connecting line are disposed on a same layer”, recited by claim 22. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622